EXAMINER’S COMMENTS
The amendments to the claims and the remarks of 26 April 2022 have been ENTERED. 
The previous rejections under 35 U.S.C. § 102/103 have been withdrawn in light of the claim amendments, and the accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 92-94 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest a method to produce a maize plant comprising a complex transgenic trait locus, the trait locus comprising first and second altered target sequences, wherein the first altered target sequence originated from a first endogenous target sequence that is recognized and cleaved by a first engineered double-strand-break-inducing agent, and wherein the second altered target sequence originated from a second engineered endogenous target sequence that is recognized and cleaved by a second double-strand-break-inducing agent, wherein each of said altered target sequences differ from their corresponding endogenous target sequence, wherein the first and second endogenous target sequences are located on the same arm of the same chromosome, wherein each of the alterations comprises a heterologous polynucleotide, and wherein at least one of the double-strand-break-inducing agents cleaves SEQ ID NO:75. 
	Instant SEQ ID NO:75 is 22 nucleotides long sequence caagctctcg cgaaaagggc ag, also referred to as MHP98 target site sequence in the maize genome. See Specification, page 14, penultimate paragraph; and see also Sequence Listing.

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 92-94 are allowed. 


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663